DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 213022685; “Yang”, see attached machine translation) in view of Bohlmann et al. (US 2006/0070452; “Bohlmann”) and  Zhang et al. (US 2019/0360971; “Zhang”).

Regarding claim 1, Yang discloses in figures 2 and 3 apparatus comprising a mechanical load frame (11) for retaining a specimen (2) (page 4, paragraph 3), and a mechanical shaker (8) (page 4, paragraph 6).
Yang does not explicitly describe the apparatus as a vibration test cell for detecting micro fractures.  In this instance, the preamble of the claim does not impose any structural limitation on the device therefore it need not be treated as a claim limitation.  See MPEP § 2111.02.
Yang discloses the fatigue test system including how to induce fatigue but does not address how to detect/characterize the induced fatigue.  Specifically, Yang is silent to 1) an optical microscope with a camera and 2) an acoustic emission measuring apparatus for measuring acoustic emissions from the specimen.  
1) In the same field of endeavor, Bohlmann teaches in figure 2 the use of an optical microscope (26) with a camera (24) in fatigue testing of a specimen (32) (¶¶ [0031]-[0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Bohlmann’s microscope and camera in Yang’s test system for the purpose of visually documenting the initial formation of microcracks in a specimen (¶¶ [0006]-[0007]).
2) Zhang teaches in at least figure 5 that it is known to include in a fatigue testing apparatus an acoustic emission measuring apparatus (5) for measuring acoustic emissions from the specimen (1) (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Zhang’s acoustic emission measuring apparatus in Yang’s system for the purpose of detecting pre-fracture seismic events and change in internal structure of the material (¶ [0025]).

Regarding claim 2, Yang discloses the mechanical load frame (11) retains the specimen (2) and applies static load to the specimen (2) (page 4, paragraph 4, see figure 1, note that “static” and “low-frequency” can be broadly considered synonymous within the timescale of the experiment).
  
Regarding claim 3, Yang discloses the mechanical shaker (8) applies lateral vibration to the specimen (2) mounted on the mechanical load frame (11) (page 3, paragraph 11; “horizontal (X axis) high frequency load”).  

Regarding claim 4, Yang discloses the specimen (2) is placed under axial load with lateral vibration also applied to the specimen (2) ) (page 3, paragraph 11; “axial (Y axis) low-tensile stress and horizontal (X axis) high frequency load”).  
Regarding claim 5, the combination of Yang, Bohlmann and Zhang teaches a micro fracture event produces acoustic waves that propagate in the specimen and are captured by the acoustic emission measuring apparatus (Zhang ¶¶ [0031]-[0042]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 6, Yang discloses an axial load is applied (page 3, paragraph 11; “axial (Y axis) low-tensile stress and horizontal (X axis) high frequency load”).
The result, to open a micro fracture to a first specific displacement, appears to be an intended use of the apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

	  
Regarding claim 7, Yang does not explicitly disclose acoustic waves are generated at the first specific displacement to study crack behavior at the first specific displacement. However, this appears to be an intended use of the apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

Regarding claim 8, Yang does not explicitly disclose the micro fracture is opened to a second specific displacement that differs from the first specific displacement. However, this appears to be an intended use of the apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
  
Regarding claim 9, Zhang teaches in figure 5 acoustic sensors (5) are affixed to the specimen (1) (¶ [0042]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 11, the combination of references does not explicitly teach the mechanical load frame, mechanical shaker, optical microscope, and/or acoustic emission measuring apparatus are used independently from one another to test the specimen.  However, this appears to be an intended use of the apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

Regarding claim 12, Yang discloses the mechanical load frame and mechanical shaker are used simultaneously to test the specimen (see figure 1). 
Bohlmann teaches  using the optical microscope during fatigue testing (¶¶ [0031]-[0032]) and Zhang teaches using the acoustic emission measuring apparatus during fatigue testing (¶ [0042]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 13,  Yang discloses in figures 2 and 3 a method comprising securing a specimen (2) to be tested to a mechanical load frame (11) (page 4, paragraph 3) applying an axial load to the specimen (page 3, paragraph 11; “axial (Y axis) low-tensile stress and horizontal (X axis) high frequency load”), and applying a vibration excitement to the specimen (2) (page 4, paragraph 6).
Yang does not explicitly describe the apparatus as a vibration test cell for detecting micro fractures.  In this instance, the preamble of the claim does specify what part of the method results in micro fractures specifically. Since the method steps are all present in the prior art, without the claim differentiating what method steps results in the micro fractures specifically determined, it is being treated as a claim limitation.  See MPEP § 2111.02.
Yang discloses the fatigue test system including how to induce fatigue but does not address how to detect/characterize the induced fatigue.  Specifically, Yang is silent to 1) capturing at least one visual image of the specimen 2) and capturing at least one acoustic emission from the specimen. 
1) 1) In the same field of endeavor, Bohlmann teaches in figure 2 the use of an optical microscope (26) with a camera (24) in fatigue testing of a specimen (32) (¶¶ [0031]-[0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Bohlmann’s microscope and camera in Yang’s test method for the purpose of visually documenting the initial formation of microcracks in a specimen (¶¶ [0006]-[0007]).
2) Zhang teaches in at least figure 5 that it is known to include in a fatigue testing method an acoustic emission measuring apparatus (5) for measuring acoustic emissions from the specimen (1) (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Zhang’s acoustic emission measuring step in Yang’s method for the purpose of detecting pre-fracture seismic events and change in internal structure of the material (¶ [0025]).

 Regarding claim 14,  the combination of Yang, Bohlmann and Zhang teaches a micro fracture event produces acoustic waves that propagate in the specimen and are captured by the acoustic emission measuring apparatus (Zhang ¶¶ [0031]-[0042]).
The reasons and motivation for combining are the same as recited in the rejection of claim 13 above.   

Regarding claim 20, Yang discloses axial load and vibration excitement are applied simultaneously to test the specimen (2) (see figure 1).

Allowable Subject Matter
Claims 10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (CN 112082886, see attached machine translation) is cited for being the closest reference to Applicant’s claimed invention and included low-cycle axial loading, high-cycle orthogonal loading using a shaker and also specifically discloses using an in situ microscope to observe crack formation, however due to the filing date being 11 days after the instant application it is not available as prior art.
Mary et al. (USPN 9,423,330) is the second closest reference to Applicant’s claimed invention and specifically claims static axial loading and orthogonal vibrational loading using a shaker however, Mary specifically teaches away from the use of a microscope in situ (see col. 2, lines 64-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863